DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III, fig.8-10, claims 1-20 in the reply filed on 05/17/2021 is acknowledged.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 could read “are breast-accepting cups.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7 recites the limitation "…the surface of said strapless bra" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hood (2006/0189254).
Regarding claim 1, Hood discloses a strapless bra (fig.2-3 shown the strapless bra system having a pair of cup (102, 104), a pair of straps), comprising: a main body (fig.2), comprising a plurality of supports (a pair of cup systems) configured to support a woman’s breasts; at least two bands (122, 124) configured to surround the circumference of a woman’s torso (fig.2 and par [0020]); wherein said at least two bands comprise a first band (124), of a first size configured to surround, fit and conform to a circumference of a woman’s torso at a first vertical level at least partially below said 
Regarding claims 2-3, Hood discloses the strapless bra of claim 1, wherein said plurality of supports are configured to support a woman’s breasts from below the breasts (par [0018]); wherein said plurality of supports are breast-accepting cups (fig.2-3).
Regarding claims 4-5, Hood disclose the strapless bra of claim 3, wherein said breast-accepting cups are fastened to one another (fig.2); wherein said breast-accepting cups are fastened to one another via a bridge (fig.4, 210, 212, 224, 222).
Regarding claim 6, Hood discloses the strapless bra of claim 4, wherein said breast-accepting cups are fastened to one another via at least one reversible fastener (fig.4, 210, 212, 224, 222).
Regarding claims 7-9, Hood discloses the strapless bra of claim 4, comprising a plurality of attachment points (fig.4, 210, 212, 224, 222) about the surface of said strapless bra, configured to engage with strap ends comprising reversible connectors; wherein said attachment points comprise at least one reversible fastener (fig.4, 210, 212, 224, 222); wherein said at least one reversible fastener comprises at least one hook (hook 210, fig.4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guidoni (4031900) in view of Sakai (2018/0325185).
Regarding claim 1, Guidoni discloses a strapless bra (fig.1, 4), comprising: a main body (fig.4 shown a body of the strapless bra), comprising a plurality of supports (1, 4) configured to support a woman’s breasts (fig.4); at least two bands (8, 9) configured to surround the circumference of a woman’s torso; wherein said at least two bands comprise a first band (fig.3 shown elements 23, 24 are formed a first band), of a first size configured to surround, fit and conform to a circumference of a woman’s torso at a first vertical level at least partially below said woman’s breasts; a second band (fig.3 shown elements 8, 9 are formed a second band), of a second size configured to 
but Guidoni does not disclose said plurality of supports are not attached to over-the-shoulder straps.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the straps 8 and 9 are configured to not wrap and/or position over the shoulder of the wear when is worn, such modification would be considered a mere of design choice a mere that involved routine skill in the art.
Furthermore, Guidoni does not disclose hardware devises for the first strap and a second strap configured to adjust the length of said first and second straps.  However, Sakai teaches a similar strapless bra fig.1, 12b, 16a-16d. wherein the strapless having a pair of cups (101, 102), a pair of straps (103, 104) and each strap having an adjustment device 118, 119 for adjusting the length of the straps, and an attachment means 113 for attaching the right bra cup 101 to the left bra cup 102 together (par [0037]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide first and second length adjustment device of Sakai for the first and second straps of Guidoni to provide adjustment on different length of the strapless bra garment.  (see par [0037] of Sakai).



wherein said breast-accepting cups are fastened to one another (7/10 fig.1-2 of Guidoni); wherein said breast-accepting cups are fastened to one another via a bridge (7/10 fig.1-2 of Guidoni); wherein said breast-accepting cups are fastened to one another via at least one reversible fastener (7/10 fig.1-2 of Guidoni); 
comprising a plurality of attachment points (2, 5 of Guidoni) about the surface of said strapless bra, configured to engage with strap ends comprising reversible connectors (7/10 of Guidoni); wherein said attachment points comprise at least one reversible fastener (7/10 of Guidoni); 
Regarding claims 9-11, Sakai further discloses the cup attachment mean (113), is pins, hooks and eyes and snap type fasteners (par [0054).  But Guidoni does not disclose wherein said at least one reversible fastener comprises at least one hook; snap and/or
 pin.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention have modified the fastener of Guidoni by employed the fastener as taught by Sakia, such modification would be considered a mere of substitution of one known fastener for another fastener in order to provide the adjustment of the length of strapless bra.
 pin.



Regarding claims 13-20, Under the principles of combination, if a prior art is capable of performing the claimed process or method, in its normal and usual operation, would necessarily describes an device capable of performing the different steps of the method or process, then the device claimed will be considered to be obvious by the prior art process or method.  When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will obviously describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) MEPEP 2112.02. Furthermore, see the rejection of claims 1-12 above.      

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy K Trieu/Primary Examiner, Art Unit 3732